                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                       EASTERN DIVISION
                               Criminal No. 4:15-CR-64-2BO
                                 Civil No. 4:18-CV-195BO


Elton Oary,                                   )
                                              )
                        Petitioner,           )
                                              )
         v.                                   )                     ORDER
                                              )
United States of America,                     )
                                              )
                        Respondent.           )


          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the'United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.
                                                                                 \
          SO ORDERED. This}_ day of December, 2018.




                                        ~y~
                                          CHIEF, US UNITED STAT S DISTRICT JUDGE
                                                                                        -




                                                     r




 I
     /




                                                                       ,f
